Citation Nr: 0803368	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for major depressive disorder.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for anterior cruciate ligament tear, right knee.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for residuals, gunshot wound, right lower 
extremity.  

4.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
2004.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran was scheduled for a 
video conference hearing before the Board in May 2007.  The 
veteran requested a postponement of the hearing, which 
request the Board determined was timely and granted it.  It 
appears that the veteran was scheduled for a video conference 
hearing before the Board in November 2007; to which the 
veteran failed to appear.  However, based on the record 
before the Board, it appears the veteran was never informed 
of the date and time of this video conference hearing.  Thus, 
the issues must be remanded to the RO for it to both schedule 
a video conference hearing and inform the veteran of the date 
and time of the hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before the Board and 
inform him of the date and time of such 
hearing.  If the veteran ultimately 
decides he does not desire a hearing, he 
should withdraw the request in writing to 
the RO/AMC.  The matter should then be 
returned to the Board in accordance with 
applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

